Citation Nr: 0529009	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-16 320	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a September 2002 rating decision, the RO denied an 
increased rating for diabetes mellitus.  In an April 2003 
rating decision, the RO again denied an increased rating for 
diabetes mellitus, and denied service connection for post-
traumatic stress disorder (PTSD).  The veteran timely 
perfected an appeal of these determinations to the Board.  

In an August 2004 rating decision, the RO granted service 
connection for peripheral neuropathy of the right and left 
lower extremities secondary to service-connected diabetes 
mellitus and assigned a 10 percent evaluation for each 
extremity, effective August 19, 2003.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing.  At 
the hearing, the veteran indicated his desire to withdraw his 
appeal with respect to the issue of entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus.  He also stated that he was satisfied with the 10 
percent evaluations for his peripheral neuropathy of the 
right and left lower extremities secondary to service-
connected diabetes mellitus.  In a later May 2005 
correspondence, the veteran stated his desire to withdraw his 
appeal as it pertains to the evaluation of diabetes.  Thus, 
this issue is no longer a part of the current appeal.

Also at the hearing, the veteran indicated that he was 
accepting the video-conference hearing in lieu of an in-
person hearing.  In a subsequent May 2005 correspondence, the 
veteran stated that he understood that the video-conference 
hearing was in lieu of an in-person hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that he has PTSD due to his 
service in the Republic of Vietnam.  

On his March 2002 application for VA benefits, the veteran 
stated that he was in Vietnam from May 15, 1971, to March 23, 
1972.  

In an April 2002 correspondence, the veteran stated that he 
was stationed at Phan Rang Air Base, where he received rocket 
attacks and small arms fire, and saw other servicemen get 
injured and killed.  

On the PTSD information sheet, he stated that on July 4, 
1972, at Phan Rang Air Base, while he was with the security 
police squadron, he was shot at and the base came under 
attack.  He listed several other incidents, all having taken 
place at Phan Rang Air Base, while he was with the security 
police squadron, in which fellow servicemen were injured or 
killed.  He did not provide any dates and stated that he was 
unable to provide any names of the individuals involved.  

At a February 2002 private medical examination, the veteran 
stated that he served as a security policeman and a guard 
tower at Bien Hoa and Phan Rang Air Bases from May 1971 to 
March 1972.

At his May 2005 Board hearing, the veteran stated that he was 
assigned to a security police squadron at DaNang Air Base.  
He stated that on July 3, 1971, he was a tower guard and saw 
small arms fire and was frightened.  He added that the 
incident happened in 1971, and not 1972 as originally stated.  
He stated that he was with the 35th Security Police Squadron 
Air Base in DaNang.  

The veteran's service personnel records show that he was with 
the 315th security police squadron, stationed in Phan Rang, 
from May 1971 to March 1972.  They also show that the 315th 
security police squadron was previously named the 35th 
security police squadron.  

After review, the Board observes that the RO should attempt 
to verify the veteran's claimed stressors using his unit as 
reflected in his personnel records through all available 
sources, to include contacting United States Armed Services 
Center for Research of Unit Records (USASCRUR).  The RO 
should document its efforts and, if such efforts are 
unsuccessful, the RO should so inform the veteran and advise 
him to submit alternate forms of evidence to support his 
claim of entitlement to service connection for PTSD, in 
compliance with the notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 (1992).  

If any stressor is verified, the RO should schedule the 
veteran for a VA psychiatric examination to determine whether 
he has PTSD due to the verified stressor(s).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Attempt to verify the veteran's 
claimed stressors through all available 
sources, to include contacting the 
USASCRUR at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  Inform 
USASCRUR that the veteran served in 
Vietnam from May 1971 to March 1972, that 
his military occupational specialty was a 
security policeman, and that he served in 
the 315th security police squadron 
(previously named the 35th security 
police squadron) at Phan Rang Air Base.  
Provide USASCRUR with copies of the 
veteran's service personnel records 
showing his service dates, duties, and 
units of assignment during his service in 
Vietnam.  Advise USASCRUR that the 
summary of the alleged stressors includes 
the following:  

(i)  a report of his base coming under 
small arms fire on July 3 or 4, 1971; and

(ii)  a report of his base coming under 
rocket attack in October or November 
1971.

The RO should document in the claims file 
its efforts to obtain this verification.  
If referral to USASCRUR or other 
pertinent sources is to no avail, the RO 
should so notify the veteran and advise 
him to submit alternate forms of evidence 
to support his claim of service 
connection for PTSD.  The RO should 
advise the veteran that such alternate 
forms of evidence can include statements 
from fellow servicemen (including their 
names, dates of service and unit 
assignments) attesting to the incurrence 
of the claimed stressor.

2.  If any stressor is verified, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder found.  The 
veteran's claims file, to include a copy 
of this remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on the results of the 
examination and a review of the claims 
file, the examiner is asked to address 
the following questions:

(i)  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?

(ii)  If PTSD is demonstrated, the 
examiner is asked to identify the 
stressor(s) that caused the veteran's 
PTSD and to specify the evidence relied 
upon to support the diagnosis.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


